

EXHIBIT 10
SUMMARY OF PROPOSED TERMS
for an
ACQUISITION
of
PAIVIS, CORP.




The following binding term sheet (the “Term Sheet”) summarizes the principal
terms with respect to a potential tax free reorganization via a triangular
merger.


Parties:
Paivis Corp., an existing public Trustcash (the “Trustcash” or  "Paivis") listed
on the OTC Bulletin Board, domiciled in Nevada, and current in its SEC filings,
which business is outlined in schedule A; and Trustcash Holdings, Inc., an
existing public Trustcash (“Trustcash”) listed on the OTC Bulletin Board,
domiciled in Nevada, and current on its SEC filings which business is outlined
in schedule B.



Closing:
As soon as practicable (the "Closing"), subject to the conditions to closing set
forth below; no later than November 30, 2007, subject to extension by mutual
agreement of the Parties.



Purchase Price
and Share Issuance:

 
Trustcash at Closing shall purchase 100 percent (100%) of the issued and
outstanding common shares of Paivis on a share for share basis of $1.30 per
share subject to an independent price evaluation of Paivis, in the equivalent of
Trustcash Preferred Shares. The rights and preferences of the Preferred Shares
are to be determined as Closing, will include but not be limited to 1) a
mandatory annual Dividend provision and; 2) registration rights; and.



Trustcash at Closing shall purchase 100 percent (100%) of the issued and
outstanding Paivis Preferred Series A on a share for share basis by issuing to
the Preferred Series A shareholders of Paivis, 250,000 Preferred Series B shares
of Trustcash with designated rights identical to the designated rights of the
Paivis Preferred Series A (currently there are 250,000 shares of Paivis, Series
A issued and outstanding); and


Trustcash at Closing shall purchase 100 percent (100%) of the issued and
outstanding Paivis Preferred Series B on a share for share basis by issuing to
the Preferred Series B shareholders of Paivis, Preferred Series C shares of
Trustcash identical to the designated rights of the Paivis Preferred Series B
(currently there are 3,075,000 shares of Paivis, Series A issued and
outstanding); and


Trustcash at Closing shall purchase 100 percent (100%) of the issued and
outstanding Paivis Preferred Series D on a share for share basis by issuing to
the Preferred Series D shareholders of Paivis, 1,266,667 Preferred Series E
identical to the designated rights of the Paivis Preferred Series D (currently
there are 1,266,667 shares of Paivis, Series D reserved for issuance)


-1-

--------------------------------------------------------------------------------


Conditions Precedent:



Mutual completion of legal and financial due diligence to the satisfaction of
Trustcash and Paivis (collectively the “Merging Companies”), including
disclosure of all pending material agreements, contracts and liabilities.
 
Trustcash and Paivis being current in their filings under the Securities
Exchange Act of 1934.


Balance Sheet, including liabilities, of each Merging Trustcash to be
satisfactory to the other.


No material adverse change existing or pending.


Paivis will have entered into definitive purchase agreements with Detroit Phone
Cards, Inc. and AAAA Media Services, Ltd., which businesses are outlined on
Schedule C and D.


An equity or debt financing to Trustcash of Six Million Dollars ($6,000,000).


Trustcash to make application, as soon as practicable, to list its Common and
Preferred Shares for trading on a senior exchange.


Governing Law:
This Term Sheet shall be governed by and construed in accordance with the laws
of the State of New York without regard to choice of law provisions thereof.



No Shop Agreement:
Upon Acceptance of this term sheet, neither the Trustcash nor its shareholders,
affiliates, management or agents shall solicit other potential investors nor
engage in any discussions or execute any agreements related to the sale or
transfer of a significant portion of the Trustcash’s assets or securities to any
other party until the earlier of the signing of definitive documents
memorializing the provisions herein or October 15, 2007, subject to extension by
mutual agreement of the parties.  Should both parties agree in writing that
definitive documents shall not be executed pursuant to this term sheet, and then
the Trustcash shall have no further obligations under this section.



Expenses and Legal Fees:
Whether or not the Exchange is consummated, each Party hereto will bear their
own respective expenses, including legal, auditing, accounting and professional
fees, incurred in connection with the Exchange or any of the other transactions
contemplated hereby accept as agreed upon herein or in separate agreement or
understanding reached by the Merging Companies.

 
By:
/s/ Greg Moss
 
 
Date:
October 5, 2007
 
 
Name: Greg Moss
President, Trustcash Holdings Inc.,
     
 
By:
 
/s/ Edwin Kwong
 
 
 
Date:
 
October 5, 2007
 
 
Name: Edwin Kwong
President, Paivis, Corp.
 
     



-2-

--------------------------------------------------------------------------------


 
Schedule A


PAIVIS, CORP


Summary


Paivis, Corp. is a wholesale telecommunications carrier that sells prepaid
"point-of-sale activated" and live cards. Paivis generates its revenues through
the sale of prepaid calling cards and wireless services, and international
wholesale termination. Products are sold at over 7500 locations throughout many
of the country's major retail outlets, including Duane Reade, 7-Eleven, and
Chevron.


CORPORATE DETAILS




State of
Incorporation:                                                                                     Nevada


Date of
Incorporation:                                                                                      1999


Filing Status with the
SEC:                                                                               Fully
reporting


Status of 10-Ks &
Qs                                                                                         Current


Number of Common Shares
Authorized:                                                         125,000,000


Par Value of Common
Shares:                                                                           $0.0002


Common Shares Issued & Outstanding:
42,385,068 (as of June 30, 2007 10QSB)



Number of Preferred Shares
Authorized:                                                         15,000,000


Par Value of Preferred
Shares:                                                                            $.0002


Number of Preferred Shares
Issued:                                                                  3,000,750


Derivative Securities (Warrants, Options,
etc.):                                             2,450,000 (Warrants)


Subsidiaries:                                                                                                          
3


Symbol:                                                                                                                
PAVC






-3-

--------------------------------------------------------------------------------




Schedule B


TRUSTCASH HOLDING INC.


Summary


Through its Trustcash brand and website www.trustcash.com, the Trustcash is a
pioneer of anonymous payment systems for the internet. It developed a business
based on the sale of a stored value card (both virtual and physical) that can be
used by consumers to make secure and anonymous purchases on the internet without
disclosing their credit card or personal information. Trustcash provides to its
customers the "Trustcash" payment card, which is sold in denominations ranging
from $10 to $200 either online, through any of over 500 websites, or at over
50,000 retail locations in the United States via MoneyGram. Trustcash's
non-reloadable, virtual Trustcash card is the only "stored value card" that can
be purchased where no personal data is stored or available, providing a unique
level of both security and privacy to the purchaser.


CORPORATE DETAILS




State of
Incorporation:                                                                                                Delaware


Date of
Incorporation:                                                                                                 2000


Filing Status with the
SEC:                                                                                         Fully
reporting


Status of 10-K’s &
Q’s                                                                                                Current


Number of Common Shares
Authorized:                                                                  350,000,000


Par Value of Common
Shares:                                                                                     $0.001


Common Shares Issued &
Outstanding:                                                                   77,549,139


Number of Preferred Shares
Authorized:                                                                   50,000,000


Par Value of Preferred
Shares:                                                                                      $.001


Number of Preferred Shares
Issued:                                                                           0


Derivative Securities (Warrants, Options,
etc.):                                                       0


Subsidiaries:                                                                                                                  
1


Symbol:                                                                                                                         
 TCHH




-4-

--------------------------------------------------------------------------------


Schedule C


DETROIT PHONE CARDS INC.


Summary*


Headquartered in Dearborn, MI. Detroit Phone Card, Inc. (DPC) was established in
September 1, 1997. Currently, DPC’s prepaid wireless and calling card products
reach consumers through more than 2,000 locations nationwide.


DPC’ serves more than 30,000 wireless customers and generates over 50 million
network minutes per month. DPC employs a team of 30 people and has customer
service representatives are available 12 hours a day, with an automated system
also available 24 hours a day.


DPC was founded with the intent of distributing phone cards products in
Michigan. DPC sells international calling cards and cell phone products through
telecommunications specialty stores and through a retail store in Dearborn
Michigan.


DPC is privately held and DPC generates approximately $30,000,000 (unaudited)
annually from prepaid cellular phone revenue and the sale and distribution of
prepaid long distance cards.


DPC sells annually more than 50,000 phones and processes more than 50,000
consumer wireless service subscription activations.


DPC serves as a critical intermediary between wireless carriers and independent
retailers.
With offices, infrastructure and master dealers force throughout the United
States DPC facilitates the distribution of wireless products and services for
specific carriers and manufacturers such as Sprint Nextel, Verizon Wireless,
Boost Mobile and T-Mobile.


On March 15, 2006 Get Mobile Inc. a subsidiary of DPC acquired its first GSM
(Global System for Mobile communications) license in Bozeman, Montana.


DPC plans to offer an unlimited local and U.S. long distance service in Bozeman,
MT, and unlimited use of multiple calling features and messaging services.




*All of the information above has been provided by DPC.


-5-

--------------------------------------------------------------------------------


Schedule D


AAAA MEDIA SERVICES INC.


Summary*


AAAA Media Service (“A4” or the “Company”) is a leader in the wholesale and
retail distribution of prepaid wireless services. Headquartered in Atlanta
Georgia, A4 has developed a nationwide distribution network that comprises of
Wholesalers, Jobbers and direct retail establishments.


A4 was founded in January 2001 Virasack Tiger Athakhanh with the intent of
distributing wireless phone cards products in Georgia. The Company distributes
three main lines: T-Mobile, Boost and AT&T and sells them to telecommunications
specialty stores and through a retail stores. The Company has grown into one of
the largest wireless calling card distributors in the US.


A4 is a leader in the consumer Products and Prepaid Wireless Telecommunications
setting the standard by which competition gauges growth and marketing
innovation.   Through the main office located in Atlanta, Georgia
(Headquarters), A4, sells 36,000,000 (unaudited) annually from the sale and
distribution of prepaid wireless products.A4 serves as a critical intermediary
between wireless carriers and independent retailers. Ultimately this large
retail network made up of independent wireless dealers serves the wireless
consumer and business user.


With offices, infrastructure and master dealers force throughout the United
States A4 facilitates the distribution of wireless products and services for
specific carriers and manufacturers such as Sprint Nextel, Verizon Wireless,
Boost Mobile and T-Mobile.


AAAA Media Services, Inc. is a privately owned company that provides an
unrivaled, national distribution and sales footprint. A4’s extensive product and
service offerings include postpaid, prepaid, PIN, fulfillment, distribution, and
hardware and accessories.


A4’s epitomizes the entrepreneurial spirit-a driven team of individuals focused
on filling a need in the marketplace and serving customers to the highest level
of satisfaction.


A4’s multi level relationship with carriers, suppliers and retailers allows them
to provide retailers the most competitive margins in the business.




Mission Statement


The mission of the Company is to become the premier provider of pre-paid
wireless products and services in the United States. The Company is dedicated to
having a long-term relationship with our carriers, suppliers and retailers. The
one quality that sets the Company above the rest is our unmatched support and
service to all levels through our distribution network.


*All of the information above has been provided by A4




-6-

--------------------------------------------------------------------------------

